PER CURIAM.
The appellants do not make out a case for a reargument. The court considered and discussed the only point which the" learned corporation counsel saw fit to make, and, while deciding it against him, intimated in the plainest manner what it was necessary for the police commissioners to do in order to raise an issue triable upon an alternative writ of mandamus. ■ No doubt, the special term would vacate the final order herein, upon proper conditions, and permit the police commissioners to replace the opposing affidavits by others drawn up in accordance with the suggestion contained in our opinion in this matter, if such new affidavits can be obtained; and, when that has been done, the court can pass upon the questions which the appellants desire to have determined in respect to the effect of section 280 of the Greater New York charter. Permission to put in new opposing affidavits would also probably be granted in the other similar cases which are stated to be new pending, but we think that in the present case such leave should be given only upon *1061condition that the appellants pay to the relator all the costs of the proceeding up to this time.
Motion for reargument denied, with leave to the appellants to apply at special term to vacate the final order, and put in new opposing affidavits, upon such terms as shall be just.